DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
Claims 10 and 12 are amended; Claims 1 - 9, 11 are cancelled; Claims 13 and 14 are newly added.  Claims 10, 12 – 14 are currently pending and subject to examination.

Response to Arguments
Applicant's arguments filed in the remarks dated 07/01/2022 have been fully considered but they are not persuasive.
Applicant’s Arguments:
Applicant argues that newly amended independent claim 10 recites, in part, “a receiver that receives a first measurement configuration from a master node and a second measurement configuration from a secondary node during dual connectivity in which the user device is connected to the master node and the secondary node.’ Applicant respectfully asserts that Yilmaz and Siomina, whether considered alone or in combination, fail to teach the above limitation of amended independent claim 10. The same is true for amended independent claim 12, which recites a substantially similar limitation.
Specifically, while Yilmaz describes receiving a measurement configuration from a node, Yilmaz is silent with respect to receiving a first measurement configuration from a master node and a second measurement configuration from a secondary node. See Yilmaz, paragraph [0070]. In this regard, Yilmaz describes at most receiving only one measurement configuration from one node. Therefore, Yilmaz fails to teach the above-referenced limitation of amended independent claim 10. 
Siomina fails to supply that which Yilmaz lacks. Specifically, Siomina describes a first network node and a second network node, and receiving a measurement configuration.

Examiner’s Response:
Examiner respectfully disagrees with this argument as the claims are given the broadest reasonable interpretation in light of the specification; however, limitations from the specification are not imported into the claims.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a receiver that receives a first measurement configuration from a master node and a second measurement configuration from a secondary node during dual connectivity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, Siomina discloses in [0182] that a first radio network node and a second radio network node may configure first radio measurements and second radio measurements, respectively, to be performed by a UE, where the master node operates on LTE, and the secondary node operates on NR; thus rendering the applicant’s arguments unpersuasive.  However, in light of the amendment to the claims, a new ground of rejection is provided in view of Liu et al. (US 11044644 B2), see the office action for details.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 11044644 B2) in view of Yilmaz et al. (US 20200267791 A1) and Siomina et al. (US 20210105646 A1). 

Regarding claim 10, Liu et al. discloses a user device (Liu et al., FIG. 3, in relation to FIG. 9), comprising: 
a receiver (Liu et al., FIG. 9, transceiver 28) that receives a first measurement configuration from a master node (Liu et al., [Col 6, ln 54 - 56] the master network node may configure the UE with different measurement layers when operating in a multi-connectivity session, in relation to [Col 8, ln 53 – 56] receiving, by a user equipment, a measurement configuration for a first network node) and a second measurement configuration from a secondary node (Liu et al., [Col 6, ln 29 – 32] different measurement layers may generally refer to different measurement configurations based on different mobility requirements of different RRC connections, in relation to [Col 8, ln 53 – 56] receiving, by a user equipment, a measurement configuration for a second network node) during dual connectivity in which the user device is connected to the master node and the secondary node (Liu et al., [Col 6, ln 21 – 29] for multiple RRC connection operations in 5G multi-connectivity, measurement operations could be split via coordination between different RRC connections, regarding mobility management for the UE, the measurement configuration could be divided between the two/multiple RRC connections so that the UE may be able to deliver the measurement report to different measurement layers, according to different measurement configurations), and 
a processor (Liu et al., FIG. 9, processor 22) that measures reception quality of a target cell based on the first measurement configuration and the second measurement configuration (Liu et al., [Col 6, ln 35 – 38] the network nodes may also assign an owner RRC to each measurement layer, to support delivery of measurement reports by the UE towards different network nodes, in relation to [Col 8, ln 58 – 61] the measurement configuration for the first network node corresponds to a first measurement layer and the measurement configuration for the second network node corresponds to a second measurement layer), 
wherein, the configuration is adjusted between the master node and the secondary node in order not to exceed a number of measurements that can be performed (Liu et al., [Col 5, ln 52 – 54] the secondary network node may coordinate with a master network node about the measurement configuration, especially with mobility limitations with regard to UE capability).
Liu et al. does not expressly disclose measuring reception quality of a target cell for a number of carriers and the number of carriers is adjusted between the master node and the secondary node in order not to exceed a number of measurements that can be performed.
Yilmaz et al. for example from an analogous field of endeavor (Yilmaz et al., [0062] one of an LTE node and/or an NR Node may be acting as a master network node, and the other one of the LTE node and/or the NR Node may be acting as a secondary network node that further provides additional resources for the UE) discloses measuring reception quality of a target cell for a number of carriers (Yilmaz et al., [0103] the master node and the secondary node only need to use own RAT UE capabilities, which will include some other RAT capabilities relating to the interworking, in relation to [0110] the NR gNB selects the SCG configuration, ensuring the LTE+NR capabilities are not exceeded and the LTE eNB sends the LTE RRC connection reconfiguration message to the UE).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine measuring reception quality of a target cell for a number of carriers as taught by Yilmaz et al. with the system of Liu et al. in order to allow for interworking coordination between LTE and NR for measurement configuration (Yilmaz et al., [0110]).
Liu et al. and Yilmaz et al. do not expressly disclose the number of carriers is adjusted between the master node and the secondary node in order not to exceed a number of measurements that can be performed.
Siomina et al. for example, from an analogous field of endeavor (Siomina et al., [0182] a first radio network node and a second radio network node may configure a first radio measurements and a second radio measurements, respectively, to be performed by a UE) discloses the number of carriers is adjusted between the master node and the secondary node (Siomina et al., [0241] the first radio network node may use the obtained carrier status information for configuring CCs for the UE, or not configuring as CC or deconfiguring CC on carriers used as CCs by the second radio network node) in order not to exceed a number of measurements that can be performed (Siomina et al., [0244] the first radio network node may use the obtained carrier status information for controlling, or allowing to add or forcing to deconfigure or deactivate some CCs, such that the total number of all CCs and/or CCs of a certain type and/or in a certain RAT configured for the UE by all nodes does not exceed the corresponding threshold or UE capability).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the number of carriers is adjusted between the master node and the secondary node in order not to exceed a number of measurements that can be performed as taught by Siomina et al. with the combined system of Liu et al. - Yilmaz et al. in order to allow for controlling a CC configuration (Siomina et al., [0244]).

Regarding claim 12, Liu et al. discloses a radio communication method (Liu et al., FIG. 8), comprising: 
receiving a first measurement configuration from a master node (Liu et al., [Col 6, ln 54 - 56] the master network node may configure the UE with different measurement layers when operating in a multi-connectivity session, in relation to [Col 8, ln 53 – 56] receiving, by a user equipment, a measurement configuration for a first network node) and a second measurement configuration from a secondary node (Liu et al., [Col 6, ln 29 – 32] different measurement layers may generally refer to different measurement configurations based on different mobility requirements of different RRC connections, in relation to [Col 8, ln 53 – 56] receiving, by a user equipment, a measurement configuration for a second network node) during dual connectivity in which a user device is connected to the master node and the secondary node (Liu et al., [Col 6, ln 21 – 29] for multiple RRC connection operations in 5G multi-connectivity, measurement operations could be split via coordination between different RRC connections, regarding mobility management for the UE, the measurement configuration could be divided between the two/multiple RRC connections so that the UE may be able to deliver the measurement report to different measurement layers, according to different measurement configurations), and 
measuring reception quality of a target cell based on the first measurement configuration and the second measurement configuration (Liu et al., [Col 6, ln 35 – 38] the network nodes may also assign an owner RRC to each measurement layer, to support delivery of measurement reports by the UE towards different network nodes, in relation to [Col 8, ln 58 – 61] the measurement configuration for the first network node corresponds to a first measurement layer and the measurement configuration for the second network node corresponds to a second measurement layer).
Liu et al. does not expressly disclose measuring reception quality of a target cell for a number of carriers such that the number of carriers does not exceed a number of measurements that can be performed.
Yilmaz et al. for example from an analogous field of endeavor (Yilmaz et al., [0064] thanks to the mutual intelligibility between master and secondary network nodes, a master eNB (MeNB) is able to maintain the RRM measurement configuration of the UE for mobility procedures, where, the MeNB may decide to ask a secondary eNB (SeNB) to provide additional resources (serving cells) for a UE, based on the received measurement reports) discloses measuring reception quality of a target cell for a number of carriers (Yilmaz et al., [0110] the NR gNB selects the SCG configuration, ensuring the LTE+NR capabilities are not exceeded and the LTE eNB sends the LTE RRC connection reconfiguration message to the UE).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine measuring reception quality of a target cell for a number of carriers as taught by Yilmaz et al. with the system of Liu et al. in order to allow for interworking coordination between LTE and NR for measurement configuration (Yilmaz et al., [0110]).
Liu et al. and Yilmaz et al. do not expressly disclose the number of carriers is adjusted between the master node and the secondary node in order not to exceed a number of measurements that can be performed.
Siomina et al. for example, from an analogous field of endeavor (Siomina et al., [0182] a first radio network node and a second radio network node may configure a first radio measurements and a second radio measurements, respectively, to be performed by a UE) discloses the number of carriers is adjusted between the master node and the secondary node (Siomina et al., [0241] the first radio network node may use the obtained carrier status information for configuring CCs for the UE, or not configuring as CC or deconfiguring CC on carriers used as CCs by the second radio network node) in order not to exceed a number of measurements that can be performed (Siomina et al., [0244] the first radio network node may use the obtained carrier status information for controlling, or allowing to add or forcing to deconfigure or deactivate some CCs, such that the total number of all CCs and/or CCs of a certain type and/or in a certain RAT configured for the UE by all nodes does not exceed the corresponding threshold or UE capability).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the number of carriers is adjusted between the master node and the secondary node in order not to exceed a number of measurements that can be performed as taught by Siomina et al. with the combined system of Liu et al. - Yilmaz et al. in order to allow for controlling a CC configuration (Siomina et al., [0244]).

Regarding claim 13, 14, Liu et al. - Yilmaz et al. - Siomina et al. disclose the number of carriers is adjusted between the master node and the secondary node based on a maximum number of carriers (Siomina et al., [0244] the first radio network node may use the obtained carrier status information for controlling, or allowing to add or forcing to deconfigure or deactivate some CCs, such that the total number [interpreted as maximum] of all CCs and/or CCs of a certain type and/or in a certain RAT configured for the UE by all nodes does not exceed the corresponding threshold or UE capability).  The motivation is the same as in claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park et al. (US 10104585 B2) is cited to show a method for determining, by a base station (BS), a radio resource control (RRC) configuration in a wireless communication system supporting dual connectivity, including receiving, by a second BS, a first RRC configuration of a serving cell of a first BS or remained user equipment (UE) capability configured for a UE from a first BS, and transmitting, by the second BS, a second RRC configuration of a serving cell of the second BS configured for the UE to the first BS, wherein the first BS and the second BS are involved in dual connectivity for the UE, and the second RRC configuration is determined by the first BS based on the first RRC configuration or the remained UE capability and the second RRC configuration may be determined such that a combination of the first RRC configuration and the second RRC configuration do not to exceed UE capability, which is similar to aspects of the claimed invention.
Henttonen et al. (US 11252575 B2) is cited to show a UE that is involved with both NR and LTE radio access technologies (RATs), and requires some coordination of radio configurations to ensure user equipment (UE) capabilities are not exceeded, which is similar to aspects of the claimed invention. 
Hong et al. (US 10721118 B2), Xu et al. (US 20180242209 A1) and are cited to show a method and apparatus for configuring a signaling radio bearer to an LTE BS and an NR BS and a UE, in order to provide radio resource control signaling for an LTE-NR dual connection operation supporting tight interworking between the LTE and the NR and effectively processing radio connection in a signaling process between an LTE BS and an NR BS and/or between a UE and any of the LTE BS and the NR BS, which is similar to aspects of the claimed invention.
Tsuboi et al. (US 10979949 B2) is cited to show a reporting configuration NR which may include some or all of an event identifier, a trigger quantity, a hysteresis, a trigger time, a report quantity, the number of maximum report cells, a report interval, and a report amount, which is similar to aspects of the claimed invention.
Kim et al. (US 20210168733 A1) is cited to show frequency band combination information that corresponds to CA capability information and for a band combination, a UE is capable of: including the maximum number of serving cells, which can be set in one of the bands forming a band combination, and the maximum number of serving cells, which can be set in another band, the frequency band combination information; and reporting the information along with the frequency band combination information. An ENB is capable of transmitting, to the UE, a measurement configuration control message, measConfig, based on the capability information of the UE, and enabling the UE to set measurement, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416